Title: From Thomas Jefferson to Benjamin Smith Barton, 14 February 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir 
                     
                     Washington Feb. 14. 05
                  
                  Your favor of the 1st. inst. has been longer unanswered than I could have wished. the correspondence between Dr. Priestly and myself was unfrequent & short. his fear of encroaching on my public duties deprived me of communications from him which would have been always welcome. I have examined all his letters to me since Mar. 1801. (those preceding being at Monticello) & find they do not contain a single fact interesting to your object. I hardly suppose the following one to be so. having been long anxious to see a fair & candid comparison made between the doctrines of the Greek & Roman Philosophers, and the genuine doctrines of Jesus, I pressed Dr. Priestley, early in 1803. to undertake that work. he at first declined it from the extent of the subject, his own age and infirmities: but he afterwards informed me that having viewed the subject more attentively and finding that his Common place book would refer him readily to the materials, he had undertaken it: and a little before his death he informed me he had finished it. I apprehend however that he meditated a 2d. part which should have given a view of the genuine doctrines of Jesus divested of those engrafted into his by false followers. I suppose this because it is wanting to compleat the work, and because I observe he calls what is published Part 1st. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               